 Case 2:18-cv-00054-JRG Document 18 Filed 12/18/19 Page 1 of 2 PageID #: 167



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

IMPLICIT, LLC,                                     §
                                                   §
                 Plaintiff,                        §
                                                   §
v.                                                 §   CIVIL ACTION NO. 2:18-CV-00054-JRG
                                                   §
SANDVINE CORPORATION,                              §
                                                   §
                 Defendant.                        §
                                                   §

                                      FINAL JUDGMENT

        Before the Court is Plaintiff Implicit, LLC (“Implicit”) and Defendant Sandvine

Corporation’s (“Sandvine”) (collectively, the “Parties”) Stipulation of Noninfringement (the

“Stipulation”). (Dkt. No. 17.) In the Stipulation, the Parties stipulate to noninfringement as to all

asserted claims of U.S. Patent Nos. 8,694,683 (“the ’683 patent”); 9,270,790 (“the ’790 patent”);

and 9,591,104 (“the ’104 patent”) (collectively, “the Patents-in-Suit”) based on the Court’s claim

construction order (Dkt. Nos. 111, 117.) Further, the Parties request that the Court enter a final

judgment of noninfringement pursuant to the Stipulation.

        Having considered the Stipulation, the Court is of the opinion that the Stipulation should

be and hereby is APPROVED. Accordingly, Pursuant to Rule 58 of the Federal Rules of Civil

Procedure the Court hereby ORDERS and ENTERS JUDGMENT pursuant to the Stipulation as

follows:

     1. Sandvine did not infringe Claims 1, 2, and 10 of the ’683 Patent;

     2. Sandvine did not infringe Claims 1, 2, 8, 9, and 15 of the ’790 Patent;

     3. Sandvine did not infringe Claims 1, 3, 4, 10 and 16 of the ’104 Patent;
 Case 2:18-cv-00054-JRG Document 18 Filed 12/18/19 Page 2 of 2 PageID #: 168
.


    4. All of the Sandvine’s other claims, counterclaims, and defenses are DISMISSED

       WITHOUT PREJUDICE; and

    5. Each party shall bear its own costs and attorneys’ fees.

       The Clerk of the Court is directed to CLOSE the above-referenced case. All other relief

requested by either party and not specifically awarded is DENIED.

    So ORDERED and SIGNED this 18th day of December, 2019.




                                                      ____________________________________
                                                      RODNEY GILSTRAP
                                                      UNITED STATES DISTRICT JUDGE




                                                2
